                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

GARY BEGAY,

       Petitioner,

v.                                                    Civ. No. 18‐1168 JCH/GBW

USA,

       Respondent.


                     ORDER VACATING EVIDENTIARY HEARING

       THIS MATTER comes before the Court pursuant to Petitioner’s Motion to

Dismiss the Petition Under Federal Rule of Civil Procedure 41. Doc. 22. In light of

Petitioner’s unopposed motion for dismissal without prejudice of his entire habeas

petition, IT IS HEREBY ORDERED that the evidentiary hearing scheduled for October

3, 2019 at 10:00 AM is hereby VACATED.




                                               _____________________________________
                                               GREGORY B. WORMUTH
                                               UNITED STATES MAGISTRATE JUDGE
